DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 (among others) of U.S. Patent No. 10,950,260 B1 (Freitag et al.). Although the claims at Freitag et al. disclose using amorphous CoHf insertion layers in a dual free-layer sensor, substantially identical to the claimed sensor.  The differences between the claimed inventions are
The recrystallization temperature requirement, but this is deemed inherently met because Freitag et al. is Western Digital using the exact same CoHf material as the exactly same named ‘amorphous insertion layer’; thereby either anticipating this limitation via inherency or, at the very least, rendering this limitation as taught by functional equivalence of suitable materials being obvious per the claimed disclosure of Freitag et al. (claim 10 and at least col. 7, line 17 bridging col. 9, line 33);
Interface layers, which are both taught in Freitag et al. under different names and are also noted as obvious to a person of ordinary skill in the art for sandwiching a barrier layer for improving the performance of a MR device;
The insertion layers being ferromagnetic or nonmagnetic, which are deemed met because Freitag et al. disclose Hf percentages identical to applicants (5 – 95%), meaning an implicit teaching of the functional equivalence between ferromagnetic CoHf layers (low Hf percent) and nonmagnetic CoHf layers (high Hf percent);
Wherein the buffer (seed) and/or capping (protective) layers are also CoHf layers.  However, the Examiner takes Official Notice that CoHf layers used as part of the seed/underlayer structure, either as an underlayer or as an electrode, are known in the art and would have been obvious as a substitution of functionally equivalent materials.  Similarly, the Examiner takes Official Notice that CoHf layers as part of the protective/capping structure, either as a capping layer or as an electrode, are known in the art and would have been obvious as a substitution of functionally equivalent materials.  Support for the Examiner’s position of Official Notice comes from Childress et al. (U.S. Patent App. No. 2015/0116867 A1), disclosing CoHf underlayers/seedlayers (at least Paragraph 0027); Kim et al. (U.S. Patent No. 9,825,217 B1), disclosing CoHf known use as an electrode material (col. 8, lines 34 – 56); and Park et al. (U.S. Patent No. 8,958,180 B1), disclosing CoHf as a capping/protective layer structure (entire disclosure).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  other than the above noted double patenting rejection, the present claims are deemed allowable for substantially the same reasons as set forth in Freitag et al.’s prosecution history, given substantial similarities between the present invention and the Freitag et al. invention (as evidenced by the double patenting rejection above).  Specifically, the prior art of record other than Assignee’s own fails to teach or render obvious a dual free layer structure comprising the claimed amorphous insertion layers, wherein the insertion layers possess a recrystallization temperature of 300 C or more.  While CoHf is deemed to inherently meet this requirement in a range of 5 – 95% Hf, the prior art of record fails to provide sufficient specificity to tailor other materials to meet this requirement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 21, 2022